The President of the Republic of Cameroon, His 
Excellency Mr. Paul Biya, has requested me to convey 
to members, the Secretary-General and his fellow staff 
his warm greetings and to deliver his statement before 
the General Assembly at its sixty-ninth session.

“Next year, we should adopt the post-2015 
development agenda in follow-up to the Millennium 
Development Goals (MDGs). Throughout the sixty-
eighth session, our representatives actively worked 
to develop new goals to pick up the MDG torch. 
That important task, since it concerns the raison 
d’être of the Organization, is not finished. It will 
be incumbent upon the President to see it through. 
I am sure that he will succeed. Rest assured of the 
full and wholehearted cooperation of my country 
in that regard.
“For the post-2015 period, the United Nations 
seeks a transformative agenda that gives priority 
to the eradication of poverty and hunger, as well 
as to sustained and inclusive economic growth. 
Cameroon fully shares that vision.
“In Cameroon, since 2010, we have implemented 
a strategy for growth and employment whose 
primary purpose is indeed the reduction of poverty. 
The measures taken in that regard aim in particular 
at creating jobs and improving the living conditions 
of the population. The recovery of our economy and 
our public finances, which has fostered the return 
of growth, bodes well for the success of our efforts. 
However, such progress, substantial and significant 
as it is, has not yet enabled us to eradicate poverty. 
In the areas of education, health care, access to 
water and electricity, roads, et cetera, there is still 
a long way to go in order to meet the needs of our 
people.
“Most of the countries targeted by the 
MDGs — the developing countries — face similar 
situations. That is why, like the President, we 
support a transformative post-2015 agenda. That 
will clearly require some changes to our approach 
to development. It should no longer be seen as an 
external process but, rather, as an expression of 
the wishes and needs of the target populations. 
Moreover, that is the common position of the 
African countries.
“Following a review of the MDGs, it will also 
be necessary to establish a follow-up mechanism 
for the goals of the new system. Finally, we will 
inevitably have to change the way in which 
development aid is financed in order to improve its 
effectiveness.
“Once those conditions are met, we should 
work on the most important matter of all, namely, 
ensuring security. For it goes without saying that 
without security there can be no development. 
Take the example of my country, which is proud 
of having been a haven of peace and stability for 
decades. To the east, since March 2013, the Central 
African Republic has seen its security situation 
severely deteriorate: massacres and population 

displacements have jeopardized any hope of 
development, not to mention the flux of tens of 
thousands of refugees towards Cameroon. In the 
far north, attacks by the Boko Haram group, which 
is more concerned about imposing shariah law than 
improving the living conditions of populations, 
threaten the integrity of our territory. There, too, the 
lack of security has caused thousands of displaced 
persons to flee to my country. It is estimated that 
in recent months Cameroon has hosted more than 
200,000 refugees from all kinds of origins. It goes 
without saying that my country will continue to 
honour its tradition of hospitality. However, if that 
situation should continue, there is no guarantee that 
we will have the resources to deal with it.
“The time allocated to me does not allow 
me to mention the other areas of tension and 
conflict, whether in Africa, the Middle East or 
Eastern Europe. The causes and issues are varied. 
I will therefore limit myself to urging the parties 
concerned to negotiate and to seek peaceful 
solutions.
“That is the path that Nigeria and Cameroon 
chose to settle the dispute between them, some 
years ago, over the Bakassi peninsula. It enabled 
us to find a solution conforming with international 
law and, above all, to seal an unfailing friendship 
between our two countries. Moreover it was, I 
should stress, in harmony with the ideals of the 
Charter of our Organization.”
